                                                                     1    Isaac M. Pachulski (CA Bar No. 62337)
                                                                          Debra I. Grassgreen (CA Bar No. 169978)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, CA 94111
                                                                          Telephone: (415) 263-7000
                                                                     4    Facsimile: (415) 263-7010
                                                                          Email: dgrassgreen@pszjlaw.com
                                                                     5
                                                                          Eric Seiler (admitted pro hac vice)
                                                                     6    Jason C. Rubinstein (admitted pro hac vice)
                                                                          Michael S. Palmieri (admitted pro hac vice)
                                                                     7    FRIEDMAN KAPLAN SEILER AND ADELMAN LLP
                                                                          7 Times Square
                                                                     8    New York, NY 10036-6516
                                                                          Telephone (212) 833-1103
                                                                     9    Facsimile (212) 373-7903
                                                                          Email: eseiler@fklaw.com
                                                                    10
                                                                          Attorneys for Securities Claimant
                                                                    11    Baupost Group Securities, L.L.C.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                               UNITED STATES BANKRUPTCY COURT
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                               NORTHERN DISTRICT OF CALIFORNIA
                                            ATTORNEYS AT LAW




                                                                                                          SAN FRANCISCO DIVISION
                                                                    14   In re:                                           Chapter 11
                                                                    15   PG&E CORPORATION,                                Case No. 19-30088 (DM)
                                                                    16                -and-
                                                                                                                          (Jointly Administered)
                                                                    17   PACIFIC GAS AND ELECTRIC
                                                                         COMPANY,                                         OBJECTION OF BAUPOST GROUP
                                                                    18                                                    SECURITIES, L.L.C. TO SECURITIES LEAD
                                                                                         Debtors.                         PLAINTIFF’S MOTION TO APPLY
                                                                    19                                                    BANKRUPTCY RULE 7023 AND CERTIFY A
                                                                         ☐ Affects PG&E Corporation                       LIMITED CLASS
                                                                    20
                                                                         ☐ Affects Pacific Gas and Electric               Date:     November 17, 2020
                                                                    21      Company                                       Time:     11:00 a.m. (Pacific Time)
                                                                         Affects both Debtors                            Place:    Video conference
                                                                    22   * All papers shall be filed in the lead case,
                                                                         No. 19-30088 (DM)
                                                                    23

                                                                    24            Baupost Group Securities, L.L.C. (“Baupost”), on behalf of itself and as trading nominee for

                                                                    25   certain funds managed by The Baupost Group, L.L.C. that are the beneficial owners of certain of the

                                                                    26   Debtors’ equity securities at issue herein, hereby submits this objection (the “Objection”) to the

                                                                    27   Public Employees Retirement Association of New Mexico’s (“PERA”) Motion to Apply

                                                                    28   Bankruptcy Rule 7023 and Certify a Limited Class [Dkt. No. 9152] (the “Motion”). Baupost is a


                                                                     Case: 19-30088       Doc# 9374      Filed: 10/29/20 1Entered: 10/29/20 14:59:47          Page 1 of
                                                                                                                     9
                                                                     1   substantial holder of Securities Claims1—specifically claims in Class 10A-II under the conformed

                                                                     2   Plan—having purchased (net of sales) over 18 million shares of PG&E Corporation (“PCG”)

                                                                     3   common stock during the putative class period and having filed Rescission or Damage Claim Proofs

                                                                     4   of Claim on April 15, 2020. See Claim Nos. 100269 and 100309.

                                                                     5             Baupost objects to PERA’s Motion to certify a mandatory class of Securities Claimants

                                                                     6   under FED. R. CIV. P. 23(b)(1).2 “Rule 23’s requirements must be interpreted in keeping with . . . the

                                                                     7   Rules Enabling Act, which instructs that rules of procedure ‘shall not abridge, enlarge or modify any

                                                                     8   substantive right.’” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 612-13 (1997) (quoting 28

                                                                     9   U.S.C. § 2072(b)). The Motion disregards this unmistakable statutory instruction.

                                                                    10             Certifying a mandatory, no-opt out class would deny Baupost, along with other Securities

                                                                    11   Claimants, its due process right to litigate on its own behalf and divest it of its fundamental right to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   be represented by counsel of its choice. In view of the obvious due process concerns manifested by
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   mandatory class actions, see Ortiz v. Fibreboard Corp., 527 U.S. 815, 846 (1999), Rule 23 only
                                            ATTORNEYS AT LAW




                                                                    14   permits mandatory classes in exceptional circumstances, which—contrary to PERA’s arguments—

                                                                    15   are not present here. The Court should not certify a mandatory class under Rule 23(b)(1)(A) because

                                                                    16   allowing Securities Claimants to opt out creates no risk of inconsistent adjudications. Nor is

                                                                    17   certification appropriate under Rule 23(b)(1)(B). PERA has failed to meet its burden of

                                                                    18   demonstrating that this is a limited fund case. It has also failed to demonstrate that permitting

                                                                    19   Securities Claimants to opt out would otherwise “impair or impede” other claimants’ rights.

                                                                    20             Baupost, along with other institutional Securities Claimants, is perfectly capable of

                                                                    21   prosecuting its claims independently, represented by counsel of its own choice, whom it has

                                                                    22   entrusted to protect its legal interests. Baupost should not be forced to accept PERA’s counsel—

                                                                    23   whom Baupost did not choose, and with whom Baupost has no relationship—where, as here,

                                                                    24   allowing opt outs would not impair the interests of other Securities Claimants or the Debtors.

                                                                    25

                                                                    26
                                                                         1
                                                                             Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.
                                                                    27
                                                                         2
                                                                           The Motion does not seek the certification of a non-mandatory, opt out class of Securities Claimants. Accordingly,
                                                                    28   Baupost does not address the possible certification of such a class in this Objection but reserves the right to do so if and
                                                                         when PERA moves to certify a Rule 23(b)(3) class.

                                                                     Case: 19-30088           Doc# 9374        Filed: 10/29/20 2Entered: 10/29/20 14:59:47                      Page 2 of
                                                                                                                           9
                                                                     1   I.     Permitting Opt Outs Would Not Create A Risk of Inconsistent Adjudications

                                                                     2          Rule 23(b(1)(A) allows mandatory class actions where individual litigation creates the risk of

                                                                     3   “inconsistent or varying adjudications . . . that would establish incompatible standards of conduct

                                                                     4   for” the defendant. See also Zinser v Accufix Research Inst., Inc., 253 F.3d 1180, 1193 (9th Cir.

                                                                     5   2001), amended on denial of reh’g, 273 F.3d 1266 (9th Cir. 2001) (observing that the purpose of

                                                                     6   Rule 23(b)(1)(A) is to “eliminate the possibility of adjudications in which the defendant will be

                                                                     7   required to follow inconsistent courses of continuing conduct.”) (emphasis added). PERA contends

                                                                     8   that “‘[i]nconsistent,’ ‘varying,’ and ‘incompatible standards of conduct’ . . . would be inevitable

                                                                     9   here without class certification, because the Securities Claims . . . do not substantively differ from

                                                                    10   claimant to claimant.” Motion at 22. PERA is incorrect.

                                                                    11          The nature of the relief sought by the Securities Claimants through their proofs of claim
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   against the Debtors eliminates the risk that the Debtors will be subjected to incompatible standards
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   of conduct. “[Rule] 23(b)(1)(A) . . . is primarily intended to address the problem that arises when
                                            ATTORNEYS AT LAW




                                                                    14   one case generates an injunctive demand on a defendant to do one thing while another case generates

                                                                    15   an injunctive demand on a defendant to do something different.” 7 NEWBERG ON CLASS ACTIONS §

                                                                    16   22:76 (5th ed.). As PERA acknowledges, the Securities Claimants are seeking damages, not

                                                                    17   injunctive relief. See, e.g., Motion at 9, 11, 16-18. Under Ninth Circuit law, the prospect of a

                                                                    18   defendant being found liable for damages to one plaintiff but not to another plaintiff on identical

                                                                    19   claims does not constitute a risk of “incompatible” standards of conduct justifying certification under

                                                                    20   Rule 23(b)(1)(A). “Rule 23(b)(1)(A) certification requires more . . . than a risk that separate

                                                                    21   judgments would oblige the opposing party to pay damages to some class members but not to others

                                                                    22   or to pay them different amounts.” Zinser, 253 F.3d at 1193; see also Russell v. Kohl’s Dep’t Stores,

                                                                    23   Inc., Case No. ED CV 15–01143 RGK (SPx), 2015 WL 12748629, at *3 (C.D. Cal. Dec. 4, 2015)

                                                                    24   (“It is well established that Rule 23(b)(1)(A) does not function to certify classes seeking monetary

                                                                    25   relief.”); In re Syncor ERISA Litig., 227 F.R.D. 338, 346 (C.D. Cal. 2005) (citing Zinser and denying

                                                                    26   Rule 23(b)(1)(A) certification because plaintiffs “primarily” sought money damages). Indeed, as

                                                                    27   one treatise has noted, “[a]n overwhelming majority of cases have held that actions seeking damages

                                                                    28   under the securities laws are not appropriate for class action treatment under Rule 23(b)(1).” 1


                                                                     Case: 19-30088      Doc# 9374       Filed: 10/29/20 3Entered: 10/29/20 14:59:47           Page 3 of
                                                                                                                     9
                                                                     1   MCLAUGHLIN ON CLASS ACTIONS § 5:7 (17th ed.). See also Ortiz, 527 U.S. at 845-46 (noting

                                                                     2   Seventh Amendment and due process concerns arising from mandatory class actions for monetary

                                                                     3   damages).3

                                                                     4           The mediation procedures proposed by the Debtors and the case management tools otherwise

                                                                     5   available to the Court further undermine PERA’s contention that the certification of a mandatory

                                                                     6   class is necessary to avoid the possibility of inconsistent adjudications. The mediation of the

                                                                     7   Securities Claimants’ claims—the procedure proposed by the Debtors—creates no risk of

                                                                     8   “incompatible standards of conduct” because settlements reached through mediation have no

                                                                     9   preclusive effect on the Debtors or other Securities Claimants. Moreover, the Court can consolidate

                                                                    10   or coordinate the litigation of any objections or other legal questions that remain unresolved

                                                                    11   following mediation to the extent that those objections or questions present common legal or factual
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   issues, see FED. R. BANKR. P. 7042,4 without certifying a mandatory class and without imposing
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   inconsistent outcomes on the parties. As it did time and again in its administration of these cases,
                                            ATTORNEYS AT LAW




                                                                    14   the Court can coordinate briefing on common issues, allowing each Securities Claimant the

                                                                    15   opportunity to be heard individually before entering a ruling binding on all of the Securities

                                                                    16   Claimants. Because the Court already has the means to coordinate the litigation and adjudication of

                                                                    17   common issues without offending due process, certifying a mandatory Rule 23(b)(1)(A) class, and

                                                                    18   forcing all of the Securities Claimants to speak with one voice through counsel selected by PERA,

                                                                    19   would be a drastic solution to a nonexistent problem.

                                                                    20           Accordingly, the Court should deny PERA’s request to certify a class under Rule

                                                                    21   23(b)(1)(A).

                                                                    22   II.     Certification of a Mandatory Class Under Rule 23(a)(1)(B) Is Not Justified

                                                                    23           PERA’s argument that the Court should certify a mandatory class under Rule 23(b)(1)(B)

                                                                    24   fares no better. Certification of a mandatory class under Rule 23(b)(1)(B) is appropriate only where

                                                                    25

                                                                    26   3
                                                                           That certain putative class members might be entitled to rescission damages does not alter this analysis. See Russell,
                                                                         2015 WL 12748629, at *3 (request for restitution, although “an equitable remedy, not technically a request for damages”
                                                                    27   did not warrant certification under Rule 23(b)(1)(A) because “restitution [was] more akin to an award of monetary
                                                                         damages for each class member”).
                                                                    28   4
                                                                           Rule 7042 is applicable to objections to a claim under Rule 9014. See FED. R. BANKR. P. 3007 advisory committee
                                                                         notes (“The contested matter initiated by an objection to a claim is governed by rule 9014[.]”).

                                                                     Case: 19-30088         Doc# 9374         Filed: 10/29/20 4Entered: 10/29/20 14:59:47                   Page 4 of
                                                                                                                          9
                                                                     1   “adjudications with respect to individual class members” would, “as a practical matter,

                                                                     2   . . . be dispositive of the interests of the other members not parties to the individual adjudications or

                                                                     3   would substantially impair or impede their ability to protect their interests.” Under Ninth Circuit

                                                                     4   law, “class actions are permitted under [Rule 23] (b)(1)(B) only if separate actions ‘inescapably will

                                                                     5   alter the substance of the rights of others having similar claims.’” McDonnell-Douglas Corp. v. U.S.

                                                                     6   District Ct., 523 F.2d 1083, 1086 (9th Cir. 1975) (emphases added). See also Zinser, 253 F.3d at

                                                                     7   1196-97 (same).

                                                                     8          The textbook example of when Rule 23(a)(1)(B) would apply is in “limited fund” cases, “in

                                                                     9   which numerous persons make claims against a fund insufficient to satisfy all claims.” Amchem,

                                                                    10   521 U.S. at 614. As the Supreme Court held in Ortiz, certain characteristics are “presumptively

                                                                    11   necessary, and not merely sufficient, to satisfy the limited fund rationale.” 527 U.S. at 842. The
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   proponent of a Rule 23(b)(1)(B) class must demonstrate that the case involves a “‘fund’ with a
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   definitely ascertained limit, all of which would be distributed to satisfy all those with liquidated
                                            ATTORNEYS AT LAW




                                                                    14   claims based on a common theory of liability, by an equitable, pro rata distribution.” Id. at 841

                                                                    15   (emphasis added).

                                                                    16          PERA has not made—and cannot make—this required showing. PERA argues that this is a

                                                                    17   limited fund case for Securities Claimants with Class 10A-II claims—i.e., purchasers of common

                                                                    18   stock—because (i) the Plan provides that such claims will be paid in PCG equity, (ii) PCG is only

                                                                    19   authorized to issue up to 3.6 billion shares of common stock under its Amended and Restated

                                                                    20   Articles of Incorporation (the “Articles of Incorporation”), (iii) roughly 3 billion of those shares

                                                                    21   have already been earmarked for other purposes; and (iv) the remaining 600 million authorized

                                                                    22   shares are insufficient to cover Securities Claimants’ damages under the Plan’s formula. See Motion

                                                                    23   at 21-22. PERA’s argument does not withstand even minimal scrutiny.

                                                                    24          First, although PERA is correct that PCG’s Articles of Incorporation do not currently

                                                                    25   authorize the company to issue more than 3.6 billion shares of common stock, see Articles of

                                                                    26   Incorporation [Dkt. No. 9156-1], at 2, it has not shown that PCG is unable to amend its Articles of

                                                                    27   Incorporation and authorize the issuance of more shares. CAL. CORP. CODE § 900(a) expressly

                                                                    28   permits a California corporation like PCG to “amend its articles from time to time, in any and as


                                                                     Case: 19-30088       Doc# 9374      Filed: 10/29/20 5Entered: 10/29/20 14:59:47             Page 5 of
                                                                                                                     9
                                                                     1   many respects as may be desired,” subject only to approval by PCG’s board and holders of its

                                                                     2   outstanding shares. See § 902(a). Accordingly, it is far from “inescapable” that the only source of

                                                                     3   payment for Securities Claimants will be the roughly 600 million additional PCG shares that PERA

                                                                     4   asserts are available. See McDonnell-Douglas, 523 F.2d at 1086.

                                                                     5          Second, and more fundamentally, the Motion cites no evidence concerning the adequacy of

                                                                     6   these 600 million shares to satisfy the Securities Claims in accordance with the Plan; and this

                                                                     7   omission is fatal to PERA’s motion for the certification of a Rule 23(b)(1)(B) class. See In re Paxil

                                                                     8   Litig., 212 F.R.D. 539, 553 (C.D. Cal. 2003) (“[A] mere allegation that the defendant has limited

                                                                     9   resources is insufficient to support Rule 23(b)(1)(B) certification.”); see also Hum v. Dericks, 162

                                                                    10   F.R.D. 628, 641-42 (D. Haw. 1995) (denying Rule 23(b)(1)(B) certification where court, after

                                                                    11   “examining the financial records of the parties and their insurance coverage,” found insufficient
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   evidence to conclude that the “[d]efendants and their insurers will clearly be unable to pay the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   projected damages”). The reason for PERA’s omission is that the evidence cuts against its position.
                                            ATTORNEYS AT LAW




                                                                    14          The Debtors’ Plan makes clear that the 600 million PCG shares are not the sole source of

                                                                    15   recovery for holders of Securities Claims. The Debtors’ insurance proceeds may also be used to

                                                                    16   partially satisfy such claims. To this end, the Plan applies an “Insurance Deduction” (in an amount

                                                                    17   equal to each Securities Claimants’ share of the Debtors’ insurance proceeds) to reduce, on a dollar-

                                                                    18   for-dollar basis, the amount of any allowed Securities Claim before the allowed claim is converted

                                                                    19   into a number of PCG shares. See Debtors’ and Shareholder Proponents Joint Chapter 11 Plan of

                                                                    20   Reorganization Plan [Dkt. No. 8053-1] §§ 1.109, 1.127A.

                                                                    21          Further, the Debtors may have the flexibility to devise other approaches or tap other

                                                                    22   resources to satisfy or settle Securities Claims. The record is clear that PCG was able to raise

                                                                    23   approximately $47.1 billion in capital to finance its emergence from bankruptcy, including through

                                                                    24   new credit facilities, new debt securities, and new PCG common stock. See Declaration of Jason P.

                                                                    25   Wells in Support of Debtors’ & Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization

                                                                    26   [Dkt. No. 7510] ¶ 9. And, since emerging from bankruptcy, PCG has been far from illiquid. It is

                                                                    27   well-capitalized and has significant financial resources at its disposal. According to the very PCG

                                                                    28   10-Q on which PERA relies, credit rating agencies re-commenced rating certain of Debtors’


                                                                     Case: 19-30088      Doc# 9374      Filed: 10/29/20 6Entered: 10/29/20 14:59:47           Page 6 of
                                                                                                                    9
                                                                     1   securities and debt as investment grade in June 2020 and, as of the Plan’s Effective Date, PCG

                                                                     2   (including the utility) had access to approximately $2.8 billion of total liquidity, comprised of cash

                                                                     3   and access to credit facilities. See June 30, 2020 Form 10-Q [Dkt. No. 9156-2], at 92-95.

                                                                     4           For these reasons, PERA has failed to, and cannot, demonstrate that it is “inescapable” that

                                                                     5   the 600 million “remaining” shares will be insufficient to satisfy the Securities Claims or that PCG

                                                                     6   will be financially unable to issue additional shares if needed to pay Securities Claims. This is a far

                                                                     7   cry from “‘[c]lassic’ limited fund class actions,” such as those involving “company assets in a

                                                                     8   liquidation sale.” See Ortiz, 527 U.S. at 834. See also Addison v. Monarch & Assocs., Inc., No.

                                                                     9   EDCV 14-358-GW(JEMx), 2017 WL 10651455, at *6 (C.D. Cal. June 23, 2017) (finding a limited

                                                                    10   fund where defendant was insolvent). Fed. Ins. Co. v. Caldera Med Inc., Case No. 2:15-cv-00393-

                                                                    11   SVW-PJW, 2016 WL 5922313 (C.D. Cal. July 25, 2016), is instructive. There, the court ruled that
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   the certification of a Rule 23(b)(1)(B) class would be “improper” under Ortiz because “there [was]
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   no ‘definitely ascertained’ limited fund.” Id. at *3-4. The court reasoned:
                                            ATTORNEYS AT LAW




                                                                    14                  [G]iven that [defendant] remains a solvent, operational business,
                                                                                        without evidence regarding [defendant’s] potential liquidated value, it
                                                                    15                  is not clear that the Policies are the only available funds to contribute
                                                                                        to the settlement. The Court recognizes that [defendant’s] records
                                                                    16                  demonstrate that it only has enough cash on hand and net income to
                                                                                        cover payroll and operating expenses, that it has no net profits and no
                                                                    17                  liquid funds to contribute to a settlement, and that it has significant
                                                                                        debt secured by its assets preventing it from borrowing additional
                                                                    18                  funds. . . . Nevertheless, without evidence regarding [defendant’s]
                                                                                        potential liquidated value, the Court cannot determine whether the
                                                                    19                  settlement sum includes the maximum amount of funds possible.
                                                                    20   Id. at *3.

                                                                    21           PCG is a solvent, operating business and—unlike the defendant in Caldera—it has billions of

                                                                    22   dollars in liquidity and the ability to raise more funds in the capital markets. Accordingly, PERA

                                                                    23   cannot demonstrate that the resources available to PCG are a “‘definitely ascertained’ limited fund”

                                                                    24   insufficient to satisfy the Securities Claims. The mandatory certification of Class 10A-II claims

                                                                    25   under Rule 23(b)(1)(B) would therefore be improper. See Zinser, 253 F.3d at 1197 (affirming denial

                                                                    26   of Rule 23(b)(1)(B) certification where plaintiff provided no evidence that purportedly limited fund

                                                                    27   was insufficient to cover claims); Whiteway v. FedEx Kinko’s Office & Print Servs., Inc., No. C 05-

                                                                    28   2320 SBA, 2006 WL 2642528, at *9 (C.D. Cal. Sept. 14, 2006) (Rule 23(b)(1)(B) not satisfied


                                                                     Case: 19-30088      Doc# 9374       Filed: 10/29/20 7Entered: 10/29/20 14:59:47           Page 7 of
                                                                                                                     9
                                                                     1   where plaintiff “identified no ascertainable limit on any potential fund for payment of damages,

                                                                     2   punitive or otherwise”).

                                                                     3           Finally, PERA’s asserted concerns about the sufficiency of the PCG shares available to

                                                                     4   satisfy Securities Claims in accordance with the Plan formula is inconsistent with the position it took

                                                                     5   earlier in these Chapter 11 proceedings. On May 15, 2020, PERA objected to aspects of the

                                                                     6   Debtors’ Plan, including the formula that Plan (as then proposed) used to calculate the number of

                                                                     7   shares of new PCG common stock that would be distributed to holders of allowed Securities

                                                                     8   Claims.5 Following mediation, the Debtors modified the formula to resolve PERA’s objections,

                                                                     9   except for those related to the Insurance Deduction, and submitted an amended version of the Plan to

                                                                    10   the Court, which is, for present purposes, the version of the Plan that the Court ultimately

                                                                    11   confirmed.6 At that time, PERA represented to the Court that PERA “and the Plan Proponents have
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   resolved all of [PERA’s] objections to confirmation but one: the Plan’s Insurance Deduction.”7 At
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   no point before the Plan’s confirmation did PERA contend that the number of available PCG shares
                                            ATTORNEYS AT LAW




                                                                    14   would—or might—be insufficient for PCG to satisfy the Securities Claims under the Plan’s formula

                                                                    15   (even though the approximate allocations of PCG shares to the Backstop Parties, Fire Victims Trust,

                                                                    16   and others were determined pre-confirmation). By agreeing to the negotiated distribution formula as

                                                                    17   part of Plan confirmation and withdrawing its objection, PERA conceded the feasibility of that

                                                                    18   feature of the Plan and the sufficiency of the share allocation for Securities Claimants, and it waived

                                                                    19   its argument that the amount of PCG shares available to Securities Claimants under the Plan is

                                                                    20   insufficient to satisfy their claims. See generally Ah Quin v. Cnty. of Kauai Dep’t of Transp., 733

                                                                    21   F.3d 267, 270 (9th Cir. 2013) (judicial estoppel available where, inter alia, “a party’s later position

                                                                    22   [is] clearly inconsistent with its earlier position”).

                                                                    23
                                                                         5
                                                                           See Securities Lead Plaintiff’s Objection to Confirmation of Debtors’ and Shareholder Proponents’ Joint Chapter 11
                                                                    24   Plan of Reorganization [Dkt. No. 7296], at 11-16.
                                                                         6
                                                                           See Plan Proponents’ Joint Submission of Amended Plan and Confirmation Order Language Partially Resolving
                                                                    25   Confirmation Objection of the Public Employees Retirement Association of New Mexico [Dkt. No. 8016], at 1 (noting
                                                                         that “[w]ith the assistance of Judge Randall Newsome, the Plan Proponents have agreed on amendments to the Plan and
                                                                    26   proposed Confirmation Order that resolve” PERA’s “objection to the Plan’s formula for calculating the number of shares
                                                                         a holder of an Allowed HoldCo Rescission or Damage Claim will receive”).
                                                                    27
                                                                         7
                                                                           See Notice of Withdrawal of Securities Lead Plaintiff’s Objections to Confirmation Except for the Determination of
                                                                    28   the Appropriate Insurance Deduction to be Applied to Allowed HoldCo Rescission or Damage Claims [Dkt. No. 8017],
                                                                         at 1.

                                                                     Case: 19-30088         Doc# 9374        Filed: 10/29/20 8Entered: 10/29/20 14:59:47                   Page 8 of
                                                                                                                         9
                                                                     1         For these reasons, Baupost objects to, and respectfully requests that the Court deny, the

                                                                     2   Motion.

                                                                     3   Dated: October 29, 2020                     Respectfully submitted,
                                                                     4                                               PACHULSKI STANG ZIEHL & JONES LLP

                                                                     5                                               /s/ Debra I. Grassgreen
                                                                                                                     Isaac M. Pachulski
                                                                     6                                               Debra I. Grassgreen

                                                                     7                                               - and -
                                                                     8                                               Eric Seiler (admitted pro hac vice)
                                                                                                                     Jason C. Rubinstein (admitted pro hac vice)
                                                                     9                                               Michael S. Palmieri (admitted pro hac vice)
                                                                                                                     FRIEDMAN KAPLAN SEILER
                                                                    10                                                 & ADELMAN LLP

                                                                    11                                               Attorneys for Securities Claimant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                     Baupost Group Securities, L.L.C.
                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 19-30088    Doc# 9374       Filed: 10/29/20 9Entered: 10/29/20 14:59:47          Page 9 of
                                                                                                                   9
